DETAILED ACTION
This Office Action is in response to Amendment filed June 30, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “the arc or the elliptical arc” should be replaced with “an arc or an elliptical arc” on line 24, because (a) “the arc or the elliptical arc” refers to “an arc or an elliptical arc” recited on line 23, and (b) however, when the second configuration is the configuration of the claimed nitride semiconductor device, the first configuration recited on line 23 is not a part of the claimed invention, and therefore, “the arc or the elliptical arc” would lack the antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  By amending claim 1 to include the second configuration recited on lines 24-25 of the amended claim 1, claim 6 can be directed to a configuration where “(ii) at least part of an outline of a first end of the first opening in the longitudinal direction” “(b) has vertices located on the arc or the elliptical arc, with the interior vertex angles at all of the vertices being greater than 120o” as recited on lines 21-25 of the amended claim 1, and “at least part of an outline of a second end opposite to the first end of the first opening in the longitudinal direction follows an arc or an elliptical arc” as recited in claim 9, which was not originally disclosed, because Applicants did not originally disclose that the first opening has vertices on the first end and the arc or elliptical arc shape on the second end opposite to the first end; in other words, the first and second end may have different shapes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 9, 10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how there can be “vertices located on the arc or the elliptical arc with interior vertex angles at all of the vertices being greater than 120o” as recited on lines 24-25, because (a) a similar limitation was a part of the original and previously presented claim 12, and the Examiner stated that the previously presented claim 12 was indefinite for the similar limitation in the Non Final Office Action mailed April 5, 2022, and (b) in other words, an arc or an elliptical arc, which is round by definition, does not have any angular vertices as recited on lines 24-25 unless the claimed arc and elliptical arc are not exactly an arc and an elliptical arc.
The Examiner notes that it appears that Applicants refer to a polygon with the claimed vertices as an arc or an elliptical arc, because the polygon looks similar to an arc or an elliptical arc.  However, an arc and an elliptical arc, especially the elliptical arc, have certain ordinary meanings that are different from polygons with the claimed vertices.
Claims 2, 9, 10 and 13-15 depend on claim 1, and therefore, claims 2, 9, 10 and 13-15 are also indefinite.
 
Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that the amended claim 1 includes the newly added limitation recited on lines 24-25 of the amended claim 1, which is similar to that recited in the original and previously presented claim 12.  The Examiner rejected the previously presented claim 12 under 35 USC 112(b) in the Non Final Office Action mailed April 5, 2022.  However, Applicants did not explain how the claimed arc or elliptical arc shape has the claimed vertices in the REMARKS filed June 30, 2022, and therefore, the Examiner maintains the 35 USC 112(b) rejection for the similar limitation recited in the amended claim 1.

Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 7, 2022